SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): May 10, 2011 HANCOCK HOLDING COMPANY (Exact name of registrant as specified in its charter) Mississippi 0-13089 64-0169065 (State or other jurisdiction of incorporation) (Commission File Number) (I.R.S. Employer Identification Number) One Hancock Plaza, 2510 14th Street, Gulfport, Mississippi (Address of principal executive offices) (Zip code) (228) 868-4000 (Registrant's telephone number, including area code) INFORMATION TO BE INCLUDED IN THE REPORT Item 8.01. Other Events. Hancock Holding Company made a presentation at the Gulf South Bank Conference on May 10, 2011. Investors may access a live, listen-only webcast of Hancock Holding Company's presentation by visiting www.hancockbank.com and clicking the Investor Relations tab. The archived presentation will be available for two weeks after conclusion of the conference. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, as amended, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Dated: May 10, 2011 HANCOCK HOLDING COMPANY (Registrant) By: /s/ Paul D. Guichet Paul D. Guichet Vice President Investor Relations
